Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18, 20, and 32 have been examined in this application.  This communication is the first action on the merits.

Election/Restriction
Applicant’s election without traverse of claims 1-18, 20, and new claim 32 in the reply filed on 10/12/2022 is acknowledged.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18, 20, and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a Judicial Exception (i.e. law nature, a natural phenomenon, or an abstract idea) without significantly more.
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories.  Specifically, Claims 1-18 are directed to a method or process, claim 20 is 
As per claim 1, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of receiving…a request for a route to transport a crop product, identifying, for the crop product, a pick-up location of the crop product, a destination location of the crop product, a crop product type, and a crop product quantity, accessing map data describing a geographic area including the pick-up location and the destination location, the map data including road information and traffic data, identifying a set of candidate routes between the originating location and the destination location based on the accessed map data, accessing weather information describing expected weather conditions within the geographic area, selecting a route from the set of candidate routes based on the accessed weather information, and modifying the transportation interface to display the selected route to the requesting entity, as drafted cover certain methods of organizing human activity.  That is, determining a route for transporting a crop, as well as the steps needed for completing this task, represent commercial or legal interactions (including marketing or sales activities or behaviors.  The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional element of a transportation interface displayed by a client device of a requesting entity.  This additional element amounts to a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of a transportation interface displayed by a client device of a requesting entity, represents a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claim 2, claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of identifying, for the crop product, loading instructions or unloading instructions, as drafted covers mental processes.  That is, identifying instructions represents a concept which 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional element of a transportation interface to display the identified loading instructions or unloading instructions.   This additional element amounts to a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of a transportation interface to display the identified loading instructions or unloading instructions, represents generic computer components and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claims 3 and 4, claims 3 and 4 only further narrow the abstract idea of claim 2, and contain no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 5, claim 5 only further narrows the abstract idea of claim 1 by more narrowly defining the map data as well as the route selection criteria, and contains no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 6, claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitation of wherein the estimated wait times are determined based on data received, as drafted covers certain methods of organizing human activity, such as commercial or legal interactions including marketing or sales activities or behaviors.  That is determining a wait time based on received data represents commercial or legal interactions including marketing or sales activities or behaviors.  The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of electronic logging devices or from cell phone transmissions.  These additional elements amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of electronic logging devices or from cell phone transmissions represent generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claim 7, claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of wherein the real-time wait times are determined based on real-time satellite data, as drafted covers certain methods of organizing human activity.  That is determining a wait 
With regards to the revised Step 2A, Prong 2, and Step 2B of the 2019 PEG, claim 7 does not include additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Therefore the claim is not patent eligible.
As per claim 8, claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of display the real-time or estimated wait times to load the crop product at the pick-up location or to unload the crop product at the destination location, as drafted covers certain methods of organizing human activity.  That is displaying the real-time or estimated wait times based on received data represents commercial or legal interactions (including marketing or sales activities or behaviors.  The claim therefore recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional element of a transportation interface. This additional element amounts to a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of a transportation interface, represents a generic computer component and is recited at a high level of generality such that it amounts to no more than Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claims 9, 10, 11, and 12, claims 9, 10, 11, and 12 only further narrow the abstract idea of claim 1, by more narrowly defining the accessed weather information.  In addition, claims 9, 10, 11, and 12 contain no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 13, claim 13 only further narrows the abstract idea of claim 1, by more narrowly defining how the route is selected.  In addition, claim 13 contains no new additional elements that would either integrate the abstract idea into a practical 
As per claim 14, claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of wherein a first route is selected for a first type of crop product and wherein a second route is selected for a second type of crop product that is more susceptible to moisture than the first type of crop product, as drafted covers certain methods of organizing human activity.  That is selecting a first and second route based on crop products represents commercial or legal interactions including marketing or sales activities. The claim therefore recites an abstract idea. 
With regards to the revised Step 2A, Prong 2, and Step 2B of the 2019 PEG, claim 14 does not include additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Therefore the claim is not patent eligible.
As per claim 15, claim 15 only further narrows the abstract idea of claim 14, by more narrowly defining how the route is selected.  In addition, claim 15 contains no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 16, claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of wherein the route is selected based additionally on a type of transportation equipment available to the requesting entity, as drafted covers certain methods of organizing human activity.  That is selecting a route based on the type of equipment represents commercial or legal interactions including marketing or sales activities or behaviors.  The claim therefore recites an abstract idea. 
With regards to the revised Step 2A, Prong 2, and Step 2B of the 2019 PEG, claim 16 does not include additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Therefore the claim is not patent eligible.
 As per claim 17, claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of real-time monitoring of conditions of the crop product or an environment of the crop product during transport, as drafted covers mental processes.  That is, monitoring conditions of a crop product or an environment of the crop product represents a concept which can be performed in the human mind (including an observation, evaluation, judgement, or opinion).  The claim therefore recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional element of transportation equipment available to the requesting entity, This additional element amounts to a MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of transportation equipment available to the requesting entity represents a generic computer component and is recited at a high level of generality such that it amounts to no more than Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claim 18, claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of modifying, during transport of the crop product, the selected route based on a monitored condition of the crop product or an environment of the crop product, as drafted covers certain methods of organizing human activity.  That is modifying a selected route based 
With regards to the revised Step 2A, Prong 2, and Step 2B of the 2019 PEG, claim 18 does not include additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Therefore the claim is not patent eligible.
As per claim 20, claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of receiving, a request for a route to transport a crop product, identifying, for the crop product, a pick-up location of the crop product, a destination location of the crop product, a crop product type, and a crop product quantity; accessing map data describing a geographic area including the pick-up location and the destination location, the map data including road information and traffic data, 5identifying a set of candidate routes between the originating location and the destination location based on the accessed map data; accessing weather information describing expected weather conditions within the geographic area; selecting a route from the set of candidate routes based on the accessed weather information; display the selected route to the requesting entity, as drafted covers certain methods of organizing human activity.  That is, determining a route for transporting a crop, as well as the steps needed for completing this task, cover commercial of legal interactions, 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a non-transitory computer-readable storage medium storing executable instructions that, when executed, cause steps to be performed comprising: a transportation interface displayed by a client device of a requesting entity, causing modification of the transportation interface, and a hardware processor configured to execute the executable instructions. These additional elements amounts to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of a non-transitory computer-readable storage medium storing executable instructions that, when executed, cause steps to be performed comprising: a transportation interface displayed by a client device of a requesting entity, causing modification of the transportation interface, and a hardware processor configured to execute the executable instructions.  These additional elements amounts to a generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
As per claim 32, claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of receiving, a request for a route to transport a crop product; identifying, for the crop product, a pick-up location of the crop product, a destination location of the crop product, a crop product type, and a crop product quantity; accessing map data describing a geographic area including the pick-up location and the destination location, the map data including road information and traffic data; identifying a set of candidate routes between the originating location and the destination location based on the accessed map data; 6accessing weather information describing expected weather conditions within the geographic area; selecting a route from the set of candidate routes based on the accessed weather information; display the selected route to the requesting entity, as drafted covers certain methods of organizing human activity.  That is, determining a route for transporting a crop, as well as the steps needed for completing this task, covers commercial of legal interactions 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a non-transitory computer-readable storage medium storing executable instructions the instructions, when executed by a hardware processor, configured to cause the hardware processor to perform steps comprising, a transportation interface displayed by a client device of a requesting entity, and modifying the transportation interface. These additional elements amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a non-transitory computer-readable storage medium storing executable instructions the instructions, when executed by a hardware processor, configured to cause the hardware processor to perform steps comprising, a transportation interface displayed by a client device of a requesting entity, and modifying the transportation interface.  These additional elements amount to a generic MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1, 17, 20, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Poolman et al. (US 20210279676 A1), in view of Podgurny et al. (US 20030163332 A1), in further view of Cai et al. (US 20180348000 A1).
As per claim 1, Poolman discloses A method for determining a route for transporting a crop product comprising: 
receiving, via a transportation interface displayed by a client device of a requesting entity, a request for a route to transport a crop product;  (Poolman, see at least: [0060] At block 225, the marketplace and bidding mechanism posts the perishable goods 104 for subsequent sale by the marketplace and bidding mechanism. In an embodiment, the management system 150 can manage an interface that buyers can access so as to bid on the downgraded the perishable goods 104.  [0063] The management system 150 identifies that a cargo of perishable goods 104 have been purchased from a grower by a first buyer. Further, the management system 150 identifies that the cargo is going from the grower to a location (e.g., original destination) determined by the first buyer…..Upon completion of the online trade, the management system 150 sends updated navigation data to an operator of the transport refrigeration system 102 to re-route the cargo to a second destination. [0012] According to another embodiment or any of the system embodiments above, the perishable goods can comprise one or more of fruits, vegetables, grains, beans, nuts, eggs, dairy, seed, flowers, meat, poultry, fish, ice, blood, and pharmaceuticals.)
identifying, for the crop product, a pick-up location of the crop product, a destination location of the crop product.  (Poolman, see at least: [0063] The management system 150 identifies that a cargo of perishable goods 104 have been purchased from a grower by a first buyer. Further, the management system 150 identifies that the cargo is going from the grower to a location (e.g., original destination) determined by the first buyer.  
accessing weather information describing expected weather conditions within the geographic area; (Poolman, see at least)  [0044] Transport parameters 122 may also be provided by other data sources 126, as illustrated in FIG. 1….The other data sources 126 may include, but are not limited to, weather 128, quality inspections 136, inventory scans 138, and manually entered data 140.)
selecting a route from the set of candidate routes based on the accessed weather information, (Poolman see at least) [0036] The marketplace and bidding mechanism can utilize weather, hedging based logistics, and road changes to automatically identify the risk of whether a quality of perishable goods is not going to meet requirements upon arrival at the original destination. The marketplace and bidding mechanism can, in turn, suggest whether to reroute shipments of perishable goods to support the selling, purchasing, and/or rerouting of perishable goods.)

Poolman does not disclose: 
identifying, for the crop product….a crop product type, and a crop product quantity. 
accessing map data describing a geographic area including the pick-up location  
and the destination location.
identifying a set of candidate routes between the originating location and the 
destination location based on the accessed map data. 
modifying the transportation interface to display the selected route to the 
requesting entity. 

However Podgurny teaches identifying, for the crop product….a crop type, and a crop product quantity (Podgurny, see at least: [0098] The desired commodity, as well as the weight or volume of the commodity to be transported, may also be specified in various ways the type of commodity can be selected from the set consisting of, but not limited to, liquids, solids, logs, granular, grain type, commodity type.)
Podgurny teaches accessing a map describing a pick-up and destination location. (Podgurny, see at least:  [0096] Although not shown in FIG. 7, in a fifth non-limiting example of implementation, the graphical user interface may include an interactive map allowing the customer to select a desired location of origin and destination by activating the selections through an input device such as a pointing device, keyboard, touch sensitive surface, speech recognition unit or other suitable input device. In this alternative implementation, the interactive map depicts a plurality of locations at which origin and destination location are depicted and associated to links allowing selection by the user.)
Podgurny teaches identifying a set of candidate routes between the originating location and the destination location based on the accessed map data. (Podgurny, see at least:  [0102] The processor 212 applies a route determination algorithm implemented by program element 2189 to the information stored in the routing database 224 with respect to the customer's desired origin location and destination location. The route determination algorithm determines a series of combinations of segments that can be joined so as to form a route between the origin location and the destination location.  [0096] Although not shown in FIG. 7, in a fifth non-limiting example of implementation, the graphical user interface may include an interactive map allowing the customer to 
Podgurny teaches modifying the transportation interface to display the selected route to the requesting entity. (Podgurny, see at least: [0014] In the non-specific example of implementation, the delivering of the first information to the user is done by displaying information on a screen and the user provides the information about the rail route through an input device such as a keyboard, pointing device, touch sensitive surface, speech recognition unit or any other suitable input device. The information about the rail transportation service includes information specifying an origin of the shipment, a destination of the shipment, a commodity being transported and any other suitable information.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Poolman to include the identifying, for the crop product…. crop product type, and a crop product quantity, 
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Poolman to include the accessing map data describing a geographic area including the pick-up location and the destination location, identifying a set of candidate routes between the originating location and the destination location based on the accessed map data, and modifying the transportation interface to display the selected route to the requesting entity, as taught by Podgurny. One of ordinary skill in the art would have recognized that applying the know technique of Podgurny to Poolman would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Podgurny to the teaching of Poolman would have yielded predictable results because the level or ordinary skill in the art demonstrated by the references applied shows the ability to incorporate interactive maps that allow users to identify routes between origin and destination locations.  Further, interactively identifying routes on a map would have been recognized by one of ordinary skill in the art as resulting in an improved system that would result in reduced time for a user to analyze and compare routes.  
Poolman does not disclose the map data including road information and traffic data.
 However, Cai teaches an electronic map display including road and traffic information. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Poolman and Podgurny to have included an electronic map display including road and traffic information, as taught by Cai.  One if ordinary skill in the art would have recognized that providing a better display of information would improve the user’s experience, as Cai states [0049] To provide better display of effective information and improve user experience, the appropriate display content and effects in the current situation can be determined based on current and/or historical driving information and thus dynamically adjust electronic maps based on driving information.
As per claim 17, Poolman, in view of Podgurny and Cai teach the limitations of claim 1.  In addition, Poolman further discloses wherein transportation equipment available to the requesting entity enables for real-time monitoring of conditions of the crop product or an environment of the crop product during transport. (Poolman, see at least: [0011] According to another embodiment or any of the system embodiments above, the system can comprise a transport refrigeration unit comprising sensors configured to monitor environmental parameters internal and external to the transport refrigeration unit to the transport parameters. [0063] The management system 150 then pulls in real-time the transport parameters 122 (e.g., one or more inputs) from the sensors 120 through the communications module 132, while the cargo is being moved by the transport refrigeration system 102.)
As per claim 20, Poolman discloses A system for determining a route for transporting a crop product, comprising: a non-transitory computer-readable storage medium storing executable instructions that, when executed, cause steps to be performed comprising.  (Poolman, see at least: [0048] The management system 150 may also include a processor (not shown) and an associated memory (not shown). The processor may be but is not limited to a single-processor or multi-processor system of any of a wide array of possible architectures, including field programmable gate array (FPGA), central processing unit (CPU), application specific integrated circuits (ASIC), digital signal processor (DSP) or graphics processing unit (GPU) hardware arranged homogenously or heterogeneously. The memory may be but is not limited to a random access memory (RAM), read only memory (ROM), or other electronic, optical, magnetic or any other computer readable medium.)
receiving, via a transportation interface displayed by a client device of a requesting entity, a request for a route to transport a crop product; (Poolman, see at least [0060] At block 225, the marketplace and bidding mechanism posts the perishable goods 104 for subsequent sale by the marketplace and bidding mechanism. In an embodiment, the management system 150 can manage an interface that buyers can access so as to bid on the downgraded the perishable goods 104.  [0063] The management system 150 identifies that a cargo of perishable goods 104 have been purchased from a grower by a first buyer. Further, the management )system 150 identifies that the cargo is going from the grower to a location (e.g., original destination) determined by the first buyer…..Upon completion of the online trade, the management system 150 sends updated navigation data to an operator of the transport refrigeration system 102 to re-route the cargo to a second destination. [0012] According to another embodiment or any of the system embodiments above, the perishable goods 
 identifying, for the crop product, a pick-up location of the crop product, a destination location of the crop product, (Poolman, see at least: [0063] The management system 150 identifies that a cargo of perishable goods 104 have been purchased from a grower by a first buyer. Further, the management system 150 identifies that the cargo is going from the grower to a location (e.g., original destination) determined by the first buyer.)
accessing weather information describing expected weather conditions within the geographic area; (Poolman, see at least)  [0044] Transport parameters 122 may also be provided by other data sources 126, as illustrated in FIG. 1….The other data sources 126 may include, but are not limited to, weather 128, quality inspections 136, inventory scans 138, and manually entered data 140. 
selecting a route from the set of candidate routes based on the accessed weather information, (Poolman, see at least: [0036] The marketplace and bidding mechanism can utilize weather, hedging based logistics, and road changes to automatically identify the risk of whether a quality of perishable goods is not going to meet requirements upon arrival at the original destination. The marketplace and bidding mechanism can, in turn, suggest whether to reroute shipments of perishable goods to support the selling, purchasing, and/or rerouting of perishable goods.
Poolman does not disclose:
identifying, for the crop product….a crop product type, and a crop product 
quantity

accessing map data describing a geographic area including the pick-up location 
and the destination location.
identifying a set of candidate routes between the originating location and the    
destination location based on the accessed map data; 
and causing modification of the transportation interface to display the selected 
route to the requesting entity; 
and a hardware processor configured to execute the executable instructions. 

However, Podgurny teaches identifying, for the crop product….a crop product type, and a crop product quantity.  (Podgurny, See at least:  [0098] The desired commodity, as well as the weight or volume of the commodity to be transported, may also be specified in various ways the type of commodity can be selected from the set consisting of, but not limited to, liquids, solids, logs, granular, grain type, commodity type.)
Podgurny teaches accessing map data describing a geographic area including the pick-up location and the destination location. (Podgurny, see at least: [0096] Although not shown in FIG. 7, in a fifth non-limiting example of implementation, the graphical user interface may include an interactive map allowing the customer to select a desired location of origin and destination by activating the selections through an input device such as a pointing device, keyboard, touch sensitive surface, speech recognition unit or other suitable input device. In this alternative implementation, the interactive map 
Podgurny teaches identifying a set of candidate routes between the originating location and the destination location based on the accessed map data; (Podgurny, see at least [0102] The processor 212 applies a route determination algorithm implemented by program element 2189 to the information stored in the routing database 224 with respect to the customer's desired origin location and destination location. The route determination algorithm determines a series of combinations of segments that can be joined so as to form a route between the origin location and the destination location.  [0096] Although not shown in FIG. 7, in a fifth non-limiting example of implementation, the graphical user interface may include an interactive map allowing the customer to select a desired location of origin and destination by activating the selections through an input device such as a pointing device, keyboard, touch sensitive surface, speech recognition unit or other suitable input device. In this alternative implementation, the interactive map depicts a plurality of locations at which origin and destination location are depicted and associated to links allowing selection by the user.)
Podgurny teaches and causing modification of the transportation interface to display the selected route to the requesting entity; (Podgurny, see at least [0014] In the non-specific example of implementation, the delivering of the first information to the user is done by displaying information on a screen and the user provides the information about the rail route through an input device such as a keyboard, pointing device, touch sensitive surface, speech recognition unit or any other suitable input device. The information about the rail transportation service includes information specifying an origin  
Podgurny teaches and a hardware processor configured to execute the executable instructions. (Podgurny, see at least: [0045] As shown, customer computing unit 112 comprises a processor 202, a memory 206 and a network I/O 204 (input/output) for accessing network 106. The network I/O 204 can be implemented, for example, as a dial-up modem or as a permanent network connection. The processor 202, which can be a CPU, is adapted to execute program elements stored in the memory 206 for performing certain functions. )
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Poolman to include the identifying, for the crop product…. a crop product type, and a crop product quantity, as taught by Podgurny.  One of ordinary skill in the art would have recognized that identifying the crop product type and the crop product quantity, would enable the system to generate a quote as Podgurny states [0066] At step 6000, the program element 218 at the merchant computing system 120 generates a price quotation at least in part on the basis of the origin location, destination location, weight and type of commodity selected at step 3000.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Poolman to include the accessing map data describing a geographic area including the pick-up location and the destination location, identifying a set of candidate routes between the originating location and the destination location based on the accessed map data; and causing modification of the transportation interface to display the selected route to the requesting entity, and a hardware processor configured to execute the executable instructions, as taught by Podgurny.  One of ordinary skill in the art would have recognized that applying the know technique of Podgurny to Poolman would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Podgurny to the teaching of Poolman would have yielded predictable results because the level or ordinary skill in the art demonstrated by the references applied shows the ability to incorporate interactive maps that allow users to identify routes between origin and destination locations.  Further, interactively identifying routes on a map would have been recognized by one of ordinary skill in the art as resulting in an improved system that would result in reduced time for a user to analyze and compare routes.  
Poolman does not disclose the map data including road information and traffic data. 5
However, Cai teaches the map data including road information and traffic data;5 (Cai, see at least: [0046] The electronic map display content can include, but is not limited to, one or more of the following content: points of interests (POIs) on the electronic map, road names, road status (e.g., congestion status, flooding status, closed status, open status, and traffic accident status), weather conditions, topography, etc.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Poolman and Podgurny to include the map data including road information and traffic data;5 as taught by Cai.  One of ordinary skill in the art would have recognized that providing a better display of information would improve the user’s experience, as Cai states [0049] To provide better 
As per claim 32, Poolman discloses A non-transitory computer-readable storage medium storing executable instructions.  (Poolman, see at least: [0048] The management system 150 may also include a processor (not shown) and an associated memory (not shown). The processor may be but is not limited to a single-processor or multi-processor system of any of a wide array of possible architectures, including field programmable gate array (FPGA), central processing unit (CPU), application specific integrated circuits (ASIC), digital signal processor (DSP) or graphics processing unit (GPU) hardware arranged homogenously or heterogeneously. The memory may be but is not limited to a random access memory (RAM), read only memory (ROM), or other electronic, optical, magnetic or any other computer readable medium.)
for determining a route for transporting a crop product, (Poolman, see at least: [0063] The management system 150 identifies that a cargo of perishable goods 104 have been purchased from a grower by a first buyer. Further, the management system 150 identifies that the cargo is going from the grower to a location (e.g., original destination) determined by the first buyer.)
 the instructions, when executed by a hardware processor, configured to cause the hardware processor to perform steps comprising: (Poolman, see at least: [0005] According to an embodiment, a system for facilitating a cold chain in-transit exchange of perishable goods is provided. The system comprises a storage device configured to 
 receiving, via a transportation interface displayed by a client device of a requesting entity, a request for a route to transport a crop product; (Poolman, see at least: [0060] At block 225, the marketplace and bidding mechanism posts the perishable goods 104 for subsequent sale by the marketplace and bidding mechanism. In an embodiment, the management system 150 can manage an interface that buyers can access so as to bid on the downgraded the perishable goods 104. ) [0063] The management system 150 identifies that a cargo of perishable goods 104 have been purchased from a grower by a first buyer. Further, the management system 150 identifies that the cargo is going from the grower to a location (e.g., original destination) determined by the first buyer…..Upon completion of the online trade, the management system 150 sends updated navigation data to an operator of the transport refrigeration system 102 to re-route the cargo to a second destination. [0012] According to another embodiment or any of the system embodiments above, the perishable goods can comprise one or more of fruits, vegetables, grains, beans, nuts, eggs, dairy, seed, flowers, meat, poultry, fish, ice, blood, and pharmaceuticals.)
identifying, for the crop product, a pick-up location of the crop product, a destination location of the crop product, (Poolman, see at least:  [0063] The management system 150 identifies that a cargo of perishable goods 104 have been purchased from a grower by a first buyer. Further, the management 150 identifies that the cargo is going from the grower to a location (e.g., original destination) determined by the first buyer.)
6accessing weather information describing expected weather conditions within the geographic area; (Poolman, see at least: [0044] Transport parameters 122 may also be provided by other data sources 126, as illustrated in FIG. 1….The other data sources 126 may include, but are not limited to, weather 128, quality inspections 136, inventory scans 138, and manually entered data 140.)
selecting a route from the set of candidate routes based on the accessed weather information; (Poolman, see at least) [0036] The marketplace and bidding mechanism can utilize weather, hedging based logistics, and road changes to automatically identify the risk of whether a quality of perishable goods is not going to meet requirements upon arrival at the original destination. The marketplace and bidding mechanism can, in turn, suggest whether to reroute shipments of perishable goods to support the selling, purchasing, and/or rerouting of perishable goods.)
Poolman does not disclose:
identifying, for the crop product….a crop product type, and a crop product 
quantity; 
accessing map data describing a geographic area including the pick-up location 
and the destination location.
identifying a set of candidate routes between the originating location and the 
destination location based on the accessed map data, 
modifying the transportation interface to display the selected route to the 
requesting entity.

However, Podgurny teaches identifying, for the crop product….a crop product type, and a crop product quantity. (Podgurny, see at least: [0098] The desired commodity, as well as the weight or volume of the commodity to be transported, may also be specified in various ways the type of commodity can be selected from the set consisting of, but not limited to, liquids, solids, logs, granular, grain type, commodity type.)
Podgurny teaches accessing map data describing a geographic area including the pick-up location and the destination location, (Podgurny, see at least: [0096] Although not shown in FIG. 7, in a fifth non-limiting example of implementation, the graphical user interface may include an interactive map allowing the customer to select a desired location of origin and destination by activating the selections through an input device such as a pointing device, keyboard, touch sensitive surface, speech recognition unit or other suitable input device. In this alternative implementation, the interactive map depicts a plurality of locations at which origin and destination location are depicted and associated to links allowing selection by the user.)
Podgurny teaches identifying a set of candidate routes between the originating location and the destination location based on the accessed map data, (Podgurny, see at least: [0102] The processor 212 applies a route determination algorithm implemented by program element 2189 to the information stored in the routing database 224 with respect to the customer's desired origin location and destination location. The route determination algorithm determines a series of combinations of segments that can be joined so as to form a route between the origin location and the destination location.  
Podgurny teaches and modifying the transportation interface to display the selected route to the requesting entity. (Podgurny, see at least:  [0014] In the non-specific example of implementation, the delivering of the first information to the user is done by displaying information on a screen and the user provides the information about the rail route through an input device such as a keyboard, pointing device, touch sensitive surface, speech recognition unit or any other suitable input device. The information about the rail transportation service includes information specifying an origin of the shipment, a destination of the shipment, a commodity being transported and any other suitable information.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Poolman to include the identifying, for the crop product…. a crop product type. and a crop product quantity, as taught by Podgurny.  One of ordinary skill in the art would have recognized that identifying the crop product type and the crop product quantity, would enable the system to generate a quote as Podgurny states [0066] At step 6000, the program element 218 at the merchant computing system 120 generates a price quotation at least in part on the basis of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Poolman to include the accessing map data describing a geographic area including the pick-up location and the destination location, identifying a set of candidate routes between the originating location and the destination location based on the accessed map data, and modifying the transportation interface to display the selected route to the requesting entity, as taught by Podgurny. One of ordinary skill in the art would have recognized that applying the know technique of Podgurny to Poolman would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Podgurny to the teaching of Poolman would have yielded predictable results because the level or ordinary skill in the art demonstrated by the references applied shows the ability to incorporate interactive maps that allow users to identify routes between origin and destination locations.  Further, interactively identifying routes on a map would have been recognized by one of ordinary skill in the art as resulting in an improved system that would result in reduced time for a user to analyze and compare routes.  
Poolman does not disclose the map data including road information and traffic data.
However, Cai teaches the map data including road information and traffic data, (Cai, see at least: [0046] The electronic map display content can include, but is not limited to, one or more of the following content: points of interests (POIs) on the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Poolman and Podgurny to include the map data including road information and traffic data, as taught by Cai.  One of ordinary skill in the art would have recognized that providing a better display of information would improve the user’s experience, as Cai states [0049] To provide better display of effective information and improve user experience, the appropriate display content and effects in the current situation can be determined based on current and/or historical driving information and thus dynamically adjust electronic maps based on driving information.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Poolman et al. (US 20210279676 A1), in view of Podgurny et al. (US 20030163332 A1), in further view of Cai et al. (US 20180348000 A1), in further view of Renz (US 20140019312 A1).
As per claim 2, Poolman, in view of Podgurny and Cai teach the limitations of claim 1.  Poolman does not disclose identifying, for the crop product, loading instructions or unloading instructions.
 However Renz teaches identifying, for the crop product, loading instructions or unloading instructions. (Renz, see at least: [0054] Referring to block 116, the vehicle operator sequentially loads the ingredients according to instructions provided by the operator interface. At block 118, the vehicle operator indicates the loading of each ingredient by generating an input in the form of a key stroke/mouse click that communicates with the data processing system to signify that the pick-up of the 
Poolman does not disclose and modifying the transportation interface to display the identified loading instructions or unloading instructions.
However Renz teaches modifying the transportation interface to display the identified loading instructions or unloading instructions.  (Renz, see at least:  [0054] Referring to block 116, the vehicle operator sequentially loads the ingredients according to instructions provided by the operator interface.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Poolman, Podgurny, and Cai to include identifying, for the crop product, loading instructions or unloading instructions, and modifying the transportation interface to display the identified loading instructions or unloading instructions, as taught by Renz.  One of ordinary skill would have recognized as Renz states [Abstract] The management system and method results in improved commodity inventory control to prevent waste of ingredients and to prevent potential cross contamination between different types of feed ration.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Poolman et al. (US 20210279676 A1), in view of Podgurny et al. (US 20030163332 A1), in further view of Cai et al. (US 20180348000 A1), in further view of Renz (US 20140019312 A1), in further view of Elazary et al. (US 20180005185 A1).
As per claim 3, Poolman, in view of Podgurny, Cai, and Renz teach the limitations of claim 2.  Poolman does not disclose wherein the transportation interface is modified to display the identified loading instructions in response to determining that the requesting entity is within a threshold distance of the pick-up location.   
However, Elazary teaches wherein the transportation interface is modified to display the identified loading instructions in response to determining that the requesting entity is within a threshold distance of the pick-up location.  (Elazary, see at least: [0065] Upon accepting the offers, the delivery driver's location is used to initiate the retrieval protocol at the local cache for the first customer order and the second customer order. Therefore, when the delivery driver crosses the threshold distance or perimeter established for the local cache, the robots or human handlers within the local cache set about retrieving the first customer order and second customer order per instruction from the management server.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Poolman, Podgurny, Cai, and Renz to include the wherein the transportation interface is modified to display the identified loading instructions in response to determining that the requesting entity is within a threshold distance of the pick-up location, as taught by Elazary.  One of ordinary skill in the art would have recognized as Elazary states [0034] In some embodiments, the management server accounts for traffic conditions, speed, and distance of customers or delivery drivers from the local cache once they cross the threshold distance or perimeter. By accounting for these factors, the management .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Poolman et al. (US 20210279676 A1), in view of Podgurny et al. (US 20030163332 A1), in further view of Cai et al. (US 20180348000 A1), in further view of Renz (US 20140019312 A1), in further view of Antonellis (US 20040210621).
As per claim 4, Poolman, in view of Podgurny, Cai, and Renz teach the limitations of claim 2.  Poolman does not disclose wherein the transportation interface is modified to display the identified unloading instructions in response to determining that the requesting entity is within a threshold distance of the destination location. 
However, Antonellis teaches wherein the transportation interface is modified to display the identified unloading instructions in response to determining that the requesting entity is within a threshold distance of the destination location.  (Antonellis, see at least:  [0175] In some cases, orders for delivery may be placed with special delivery instructions. For example, there may be instructions to bring the order to a particular door of a particular house. Thus, in this embodiment, the delivery person assigned to the order is notified of these instructions when he is within a predetermined distance from the delivery location of the order by Notification Executor 510.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Poolman, Podgurny, Cai, and Renz to include the wherein the transportation interface is modified to display the identified unloading instructions in response to determining that the requesting entity is within a threshold distance of the destination location, as taught by Antonellis.  One of .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Poolman et al. (US 20210279676 A1), in view of Podgurny et al. (US 20030163332 A1), in further view of Cai et al. (US 20180348000 A1), in further view of Davidson (US 20130304347 A1), in further view of Waite, (US 20120072109 A1).
As per claim 5, Poolman, in view of Podgurny and Cai teach the limitations of claim 1.  Poolman does not disclose wherein the map data further includes real-time or estimated wait times to load the crop product at the pick-up location or to unload the crop product at the destination location. 
However, Davidson teaches wherein the map data further includes real-time or estimated wait times to load the crop product at the pick-up location or to unload the crop product at the destination location. (See at least: See Figure 19 which displays   [0219] Next, in step 1314, the employee timecard module 1300 calculates and displays the on property time, non-travel time to stop, and pure travel time for the current stop….For example, where the current stop is the first stop, the employee timecard module 1300 will recognize the On Property segment occurring at the beginning of the driver's day. [0180] As such, On Property segments may represent--for example--periods of time during which a vehicle 100 and driver are waiting to leave the hub at the beginning of a day (e.g., waiting for delivery instructions, waiting for the vehicle 100 to be fueled, or waiting for freight to be loaded), periods of time during which a vehicle 100 and driver have returned to the shipping hub during the middle of a day (e.g., to retrieve additional packages or freight), and periods of time during which a vehicle 100 and driver have returned to the shipping hub at the end of a day.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Poolman, Podgurny, and Cai to include the wherein the map data further includes real-time or estimated wait times to load the crop product at the pick-up location or to unload the crop product at the destination location
Poolman does not disclose and wherein the route is selected from the set of candidate routes based additionally on the real-time or estimated wait times. 
However, Waite teaches wherein the route is selected from the set of candidate routes based additionally on the real-time or estimated wait times. (Waite, see at least:  [0046] For instance, the system may determine an optimal route that minimizes the time required to load and unload transported materials that are being transported for a truck operator who is loading and unloading transported materials of varying size and weight in different locations.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Poolman, Podgurny, Cai, and Davidson to include the wherein the route is selected from the set of candidate routes based additionally on the real-time or estimated wait times, . 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Poolman et al. (US 20210279676 A1), in view of Podgurny et al. (US 20030163332 A1), in further view of Cai et al. (US 20180348000 A1), in further view of Davidson (US 20130304347 A1), in further view of Waite, (US 20120072109 A1), in further view of Gaines (US 20160021507 A1).
As per claim 6, Poolman, in view of Podgurny, Cai, Davidson, and Waite teach the limitations of claim 5.  Poolman does not disclose wherein the estimated wait times are determined based on data received from electronic logging devices or from cell phone transmissions. 
However, Gaines teaches wherein the estimated wait times are determined based on data received from electronic logging devices or from cell phone transmissions.  (Gaines, see at least: [0011] According to the first aspect of the embodiments, the step of determining an actual wait-time comprises starting a timer at a beginning of the wait-time using the mobile electronic communication device, and stopping the timer at an end of the wait-time.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Poolman, Podgurny, Cai, Davidson, and Waite to include wherein the estimated wait times are determined based on data received from electronic logging devices or from cell phone transmissions, as taught by Gaines. One of ordinary skill in the art would have recognized the benefit of using cell phones to avoid excessive wait times as Gaines states. [0006] The system and method provides the alleged benefit to the user of the smart phone (i.e., “client”) of allegedly avoiding 
As per claim 7, Poolman, in view of Podgurny, Cai, Davidson, and Waite teach the limitations of claim 5.  Poolman does not teach wherein the real-time wait times are determined based on real-time satellite data.  
However, Gaines teaches wherein the real-time wait times are determined based on real-time satellite data. (Gaines, see at least: [0056] As those of skill in the art can appreciate, GPS position determinations are generally most reliable when the user is outdoors, due to the nature of the satellite signals. In this manner of determining wait-time information, the user would enable a GPS-determined wait-time information mode in WaitIQ App 320 and if mobile device 202 was so equipped it would determine its position using a GPS position determination application at the beginning of the line and the end of the line and calculate the time/distance differential, thereby creating the wait-time information.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Poolman, Podgurny, Cai, Davidson, and Waite to include the wherein the real-time wait times are determined based on real-time satellite data, as taught by Gaines.  One of ordinary skill in the art would have recognized the high level of accuracy of satellite data, as Gaines states.  [0057] By way of a non-limiting example, if, for example, a natural disaster were to occur, thousands of people could show up and wait in line. Through use of GPS coordinates, the position of a person can be tracked as they go through the line….As known to those of skill in the art, .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Poolman et al. (US 20210279676 A1), in view of Podgurny et al. (US 20030163332 A1), in further view of Cai et al. (US 20180348000 A1), in further view of Davidson (US 20130304347 A1), in further view of Waite, (US 20120072109 A1).
As per claim 8, Poolman, in view of Podgurny, Cai, Davidson, and Waite teach the limitations of claim 5. Poolman does not disclose modifying the transportation interface to display the real-time or estimated wait times to load the crop product at the pick-up location or to unload the crop product at the destination location.   
However, Davidson discloses modifying the transportation interface to display the real-time or estimated wait times to load the crop product at the pick-up location or to unload the crop product at the destination location.   (Davidson, See at least: See Figure 19 which displays on property time. The on property segment includes waiting for freight to be loaded.  [0219] Next, in step 1314, the employee timecard module 1300 calculates and displays the on property time, non-travel time to stop, and pure travel time for the current stop….For example, where the current stop is the first stop, the employee timecard module 1300 will recognize the On Property segment occurring at the beginning of the driver's day. [0180] As such, On Property segments may represent--for example--periods of time during which a vehicle 100 and driver are waiting to leave the hub at the beginning of a day (e.g., waiting for delivery instructions, waiting for the vehicle 100 to be fueled, or waiting for freight to be loaded), periods of time during which a vehicle 100 and driver have returned to the shipping hub during the middle of a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Poolman, Podgurny, and Cai to include modifying the transportation interface to display the real-time or estimated wait times to load the crop product at the pick-up location or to unload the crop product at the destination location, as taught by Davidson.  One of ordinary skill in the art would have recognized that presenting data representing wait times to a user would result in a more efficient system, as Davidson states [0081] As will be described in greater detail below, the central server 120 may be configured for evaluating telematics data and service data together, presenting the data to a user in the context of one another, and evaluating the data in a variety of ways in order to improve the operating efficiency of the fleet of vehicles 100.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Poolman et al. (US 20210279676 A1), in view of Podgurny et al. (US 20030163332 A1), in further view of Cai et al. (US 20180348000 A1), in further view of Yokoyama et al. (US 6202024 B1).
As per claim 9, Poolman, in view of Podgurny, and Cai teach the limitations of claim 1.  Poolman does not disclose wherein selecting a route based on the accessed weather information comprises selecting a route of the set of candidate routes that is not expected to or that is least likely to travel through rain.
However, Yokoyama teaches wherein selecting a route based on the accessed weather information comprises selecting a route of the set of candidate routes that is not expected to or that is least likely to travel through rain. (Yokoyama, see at least: (Column 7, Lines 14-20) 3) When receiving the instrument operation history from navigation unit 100, it statistically operates to determine weather conditions and road conditions around the drive area. The determined weather and road conditions may be referred to in determination of the drive route. For example, when it is statistically known that it would rain in some area, center 150 can determine a drive route that does not pass through the rainy area.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Poolman, Podgurny, and Cai to include wherein selecting a route based on the accessed weather information comprises selecting a route of the set of candidate routes that is not expected to or that is least likely to travel through rain, as taught by Yokoyama.  One of ordinary skill in the art would have recognized as Yokoyama states (Column 2, Lines 21-26) Still another object of the present invention is to provide a communicatory navigation system in which the vehicle may be given a most preferable drive route from the current position to the destination position that bypasses any point or route with trouble such as a traffic accident, traffic jam, bad weather condition, bad road surface condition, etc..
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Poolman et al. (US 20210279676 A1), in view of Podgurny et al. (US 20030163332 A1), in further view of Cai et al. (US 20180348000 A1), in further view of Kelley et al. (US 20050027442 A1).
As per claim 10, Poolman, in view of Podgurny and Cai teach the method of claim 1. Poolman does not disclose wherein selecting a route based on the accessed weather information comprises selecting a route of the set of candidate routes that is not expected to or that is least likely to travel through high wind conditions.  
However, Kelley teaches wherein selecting a route based on the accessed weather information comprises selecting a route of the set of candidate routes that is not expected to or that is least likely to travel through high wind conditions.  (Kelley, See at least: [0065] One aspect of the systems and methods of the present invention is to include such preference information in the route planning information provided in an agenda table. In this manner, the route planning software of the GPS system can take these preference into account automatically. For example, in the agenda table there can be a further column in which the preferences are put based upon priority. The preferences could be appropriately coded, such as the following: "F" for fastest route, "S" for scenic route; "CC" for "continuous cell" phone coverage route; "W" for the route most likely to have hazardous weather conditions (such as high winds, snow, flooding, etc.).)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Poolman, Podgurny, and Cai to include the wherein selecting a route based on the accessed weather information comprises selecting a route of the set of candidate routes that is not expected to or that is least likely to travel through high wind conditions, as taught by Kelley.  One of ordinary skill in the art would have recognized that having access to weather conditions along a route would aide a user in avoiding dangerous road conditions, as Kelley states [0063] Some of this information is available with GPS information attached and more of this kind of information is becoming available in GPS format. In certain areas, certain .  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Poolman et al. (US 20210279676 A1), in view of Podgurny et al. (US 20030163332 A1), in further view of Cai et al. (US 20180348000 A1), in further view of Foster et al. (US 20180364713 A1).
As per claim 12, Poolman, in view of Podgurny and Cai teach the method of claim 1.  Poolman does not disclose wherein selecting a route based on the accessed weather information comprises selecting a route of the set of candidate routes that is not expected to or that is least likely to travel through an above-threshold temperature. 
However, Foster teaches wherein selecting a route based on the accessed weather information comprises selecting a route of the set of candidate routes that is not expected to or that is least likely to travel through an above-threshold temperature.  (Foster, see at least: [0021] At 108, weather condition in the route is checked. For example, the weather condition may be determined by communicating with a computer server that provides weather information, such as a weather channel web site server. If the weather condition is determined to be hazardous for flying, drone's flight is suspended at 110. For example, if the temperature of the area of the route is outside of threshold range of temperatures and/or any occurrence of storms in the route is 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Poolman, Podgurny, and Cai to include the wherein selecting a route based on the accessed weather information comprises selecting a route of the set of candidate routes that is not expected to or that is least likely to travel through an above-threshold temperature, as taught by Foster.  One of ordinary skill in the art would have recognized the need to inform users of possible hazardous weather conditions, as stated by Foster [0021] At 108, weather condition in the route is checked. For example, the weather condition may be determined by communicating with a computer server that provides weather information, such as a weather channel web site server. If the weather condition is determined to be hazardous for flying, drone's flight is suspended at 110. For example, if the temperature of the area of the route is outside of threshold range of temperatures and/or any occurrence of storms in the route is detected, the weather condition may be determined to be problematic.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Poolman et al. (US 20210279676 A1), in view of Podgurny et al. (US 20030163332 A1), in further view of Cai et al. (US 20180348000 A1), in further view of Beasley et al. (US 20190236537 A1).
As per claim 13, Poolman, in view of Podgurny and Cai teach the method of claim 1.  Poolman does not disclose wherein the route is selected based additionally on a type of the crop product or to minimize a risk of degradation of the crop product during transit. 
However, Beasley teaches wherein the route is selected based additionally on a type of the crop product or to minimize a risk of degradation of the crop product during transit. (Beasley, see at least: [0060] At block 312, the route determination module 92 adjusts a potential route in response to the perishable good parameters 89. This allows the route determination module 92 to adjust a potential route based on the perishable goods 34 currently being carried in the container 14. For example, one batch of tomatoes may be emitting a large amount of ethylene into the container 14, such that the route determination module 92 may alter the potential route of a shipment of bananas by having another vehicle 12 pick up the bananas.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Poolman, Podgurny, and Cai to include wherein the route is selected based additionally on a type of the crop product or to minimize a risk of degradation of the crop product during transit, as taught by Beasley.  One of ordinary skill in the art would have recognized the need to minimize crop degradation during shipping, as Beasley states [0002] Advantageously, cold chain distribution systems allow perishable goods to be effectively transported and distributed without damage or other undesirable effects.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Poolman et al. (US 20210279676 A1), in view of Podgurny et al. (US 20030163332 A1), in further view of Cai et al. (US 20180348000 A1), Bollapragada et al. (US 20170267267 A1).
As per claim 16, Poolman, in view of Podgurny and Cai teach the method of claim 1.  Poolman does not disclose wherein the route is selected based additionally on a type of transportation equipment available to the requesting entity. 
However, Bollapragada teaches wherein the route is selected based additionally on a type of transportation equipment available to the requesting entity. (Bollapragada, see at least:  [0045] This can allow for a user to change the selected routes, such as in performing “what if” planning scenarios by adjusting various forecasted equipment volumes, available vehicles 200, rates at which the CHE lifts the containers 204, constraints on whether switches between routes 114 can be operated, and inbound estimated times of arrival for vehicle systems.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Poolman, Podgurny, and Cai to include wherein the route is selected based additionally on a type of transportation equipment available to the requesting entity, as taught by Bollapragada.  One of ordinary skill in the art would have recognized the need to evaluate equipment availability in order to improve the efficiency of a system, as Bollapragada states [0067] The generation module 306 can examine different possible combinations or permutations of sequences of movements of the CHE, containers 204, vehicles 106, vehicles 200, etc., in order to determine which combination of movements results in improved efficiency metrics relative to other combinations of movements.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Poolman et al. (US 20210279676 A1), in view of Podgurny et al. (US 20030163332 A1), in further  
As per claim 18, Poolman, in view of Podgurny and Cai teach the method of claim 17.  Poolman does not disclose further comprising modifying, during transport of the crop product, the selected route based on a monitored condition of the crop product or an environment of the crop product.  
However, Harris teaches further comprising modifying, during transport of the crop product, the selected route based on a monitored condition of the crop product or an environment of the crop product.  (Harris, See at least: [0089] With regards to the factors that may require intervention within the shipping process such as damage to goods, spoilage, etc., the exemplary system may take additional steps during a delivery task. For instance, when a load has attributes specifying that the TR must provide environmental controls to prevent spoilage, the TR may send an automated message to the system if those conditions are breached and/or if they approach a threshold specified by the system. Once the message has been received, the system may respond to the event by taking corrective action and/or logging the event. In the case where specific intervention is desired, that intervention may include the transmission of a notification to a human dispatcher, who may then take action to rectify the situation outside of the system. Alternatively, the system may take action by automatically dispatching a new TR resource to rendezvous or otherwise meet the disabled or failed TR and transfer the load to a new TR.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Poolman, Podgurny, and Cai to  further comprising modifying, during transport of the crop product, the selected route based on a monitored condition of the crop product or an environment of the crop product, as taught by Harris.  One of ordinary skill in the art would have recognized the need to prevent spoilage of perishable food items, as Harris states [0089] With regards to the factors that may require intervention within the shipping process such as damage to goods, spoilage, etc., the exemplary system may take additional steps during a delivery task. For instance, when a load has attributes specifying that the TR must provide environmental controls to prevent spoilage, the TR may send an automated message to the system if those conditions are breached and/or if they approach a threshold specified by the system.  

Novel/Non-Obvious

Claims 11, 14, and 15 are novel/non-obvious for the following reasons:
As per claim 11, None of the art of record, neither alone nor in combination, discloses limitations of: The method of claim 1, wherein selecting a route based on the accessed weather information comprises selecting a route of the set of candidate routes that is not expected to or that is least likely to travel through an above-threshold humidity.   Sujan (US 20160075333 A1) teaches humidity being a factor in the analysis of determining a recommendation for a route, however does not include an above threshold humidity. (Sujan, see at least:  [0052] a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based 

As per claim 14, None of the art of record, neither alone nor in combination, discloses limitations of: The method of claim 13, wherein a first route is selected for a first type of crop product and wherein a second route is selected for a second type of crop product that is more susceptible to moisture than the first type of crop product.  Beasley teaches a first route selected by a first crop product and a second route for a second type of product, and does mention humidity as a perishable goods parameter, however Beasley does not mention that the route selection is based on the crop’s susceptibility to moisture.  [0060] At block 312, the route determination module 92 adjusts a potential route in response to the perishable good parameters 89. This allows the route determination module 92 to adjust a potential route based on the perishable goods 34 currently being carried in the container 14. For example, one batch of tomatoes may be emitting a large amount of ethylene into the container 14, such that the route determination module 92 may alter the potential route of a shipment of bananas by having another vehicle 12 pick up the bananas. [0017] The route management system coupled to the storage device. The route management system including: a route determination module to determine potential routes in response to at least one of the vehicle parameters, the user parameters, the destination parameters, 
As per claim 15, claim 15 is novel/non-obvious based on its’ dependency on claim 14.
The closest non-patent literature was Environmental conditions encountered during typical consumer retail display affect fruit and vegetable quality and waste, M. Cecilia N.Nunes, Feb. 2009, Postharvest Biology and Technology, Volume 51, Issue 2, Pages 232-241. In the article, Nunes discusses monitoring the temperature and humidity of produce in a transport vehicle during the distribution process, as well as the relative importance of temperature and humidity as environmental factors affecting the quality of agricultural products.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625